DalY, J. —
The amended return presents a state of facts which would warrant tbe justice in concluding that Kelso bad nothing to do with effecting tbe sale of tbe lot to Kerr. Kerr saw tbe lot in question with Gori’s name and address on it, which be took down, intending to see Gori about it. He at tbe same time saw other lots, one of wbicb adjoined tbe lot in question, which had Kelso’s address on them, wbicb be took down, intending to see him also. He called on Kelso first, and Kelso, who then had no authority, offered to sell tbe lot in question for $5,000; hut Kerr made him no offer, intending to see Gori. Some *357months afterwards Kelso called on Mrs. Gori, and was told that Gori would sell the lot, and that the price was $5,000. Kelso offered, if she would agree to give him $100, to sell the lot, which she agreed to do. He never saw Kerr after that. But Kerr called on Mrs. Gori, learned who was the owner of the lot, and bought it from him for $4,500. It is plain upon such a state of facts, that Kelso had nothing to do with effecting the sale of the lot, and the-justice, upon the evidence, was right in so concluding.
Judgment affirmed.